UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7287


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PAM LYDIA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:05-cr-01080-GRA-4)


Submitted:   December 17, 2013            Decided:   December 20, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pam Lydia, Appellant Pro Se. Leesa Washington, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pam Lydia appeals the district court’s order denying

her   18    U.S.C.    §    3582(c)(2)     (2012)   motion    for    a    sentence

reduction.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       United States v. Lydia, No. 7:05-cr-01080-GRA-4

(D.S.C. July 26,2013).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       this   court   and   argument   would    not   aid   the

decisional process.


                                                                         AFFIRMED




                                         2